Citation Nr: 1137608	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for a prostate disorder to include benign prostatic hypertrophy, pyelonephritis, and chronic prostatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD
M. Mac, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1962 to September 1967 and from November 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The reopened claim of service connection for a prostate disorder is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in July 1997, the RO denied the Veteran's application to reopen the claim of service connection for a prostate disorder to include benign prostate hypertrophy and pyelonephritis; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.

2. The additional evidence presented since the rating decision by the RO in July 1997 relates to an unestablished fact necessary to substantiate the claim.








CONCLUSIONS OF LAW

1. The rating decision in July 1997 by the RO, denying the Veteran's application to reopen the claim of service connection for a prostate disorder, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by the RO in July 1997, denying the application to reopen the claim of service connection for a prostate disorder, is new and material, and the claim of service connection for a prostate disorder to include benign prostatic hypertrophy and pyelonephritis and chronic prostatitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  





In light of the reopening of the claim of service connection for a prostate disorder, to include benign prostatic hypertrophy, pyelonephritis, and chronic prostatitis, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

In a rating decision in July 1997, the RO denied the Veteran's application to reopen the claim of service connection for a prostate disorder to include benign prostate hypertrophy and pyelonephritis.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).



Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented. 

And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered

The evidence of record at the time of the previous rating decision in July 1997 is summarized below.  

The service treatment records for the first period of service from August 1962 to September 1967 show that in March 1965 and in April 1965 the Veteran had urethral discharge.  Physical evaluation in April 1965 showed that the prostate was normal.  In May 1965, in October 1965, and in December 1965, dysuria was noted.  In August 1965, the diagnosis was urethritis.  In April 1966, the Veteran complained of dysuria.  

Between the two periods of active duty, private records from September 1989 to January 1990 document benign prostatic hypertrophy.  





The service treatment records from the Veteran's second period of service from November 1990 to June 1991 show that in December 1990 the Veteran had an enlarged prostate and prostatitis.  He indicated that on physical examination two months earlier his prostate was enlarged.  Prostatitis continued to be documented in January 1991, in March 1991, and in April 1991.  

A service treatment record in April 1991 shows the Veteran was deployed to Saudi Arabia and he had episodes of pyelonephritis with possible prostatitis and on urological evaluation was recommended to return to state side.  A urogram in May 1991 showed prostatic enlargement with post voiding residual.  On a line of duty determination in May 199, an enlarged prostate was incurred in the line of duty.  

On VA examination in May 1992, the diagnoses were recurrent pyelonephritis and benign prostatic hypertrophy.  

In a rating decision in September 1992, the RO denied service connection for a genitourinary disorder, including benign prostatic hypertrophy and pyelonephritis based on the determination that it was shown to have existed prior to the second period of service and was not shown to have been incurred in or aggravated by the first period of service and was not aggravated by the second period of service.  

Medical Records from Buckley National Guard Base in February 1994 shows painful urination and prostate problems.  On VA examination in March 1994, there was a diagnosis of benign prostatic hypertrophy.  On VA examination in November 1994, an enlarged prostate was noted.  

In the rating decision in July 1997, the RO denied the Veteran's application to reopen the claim of service connection for a prostate disorder based on the determination that there is no evidence of a chronic prostate disorder during the first period of service and because the prostate disability preexisted the second period of service and did not permanently worsen during the second period beyond the natural progression of the disease.  


Additional Evidence

The additional evidence presented since the last final denial of the claim in July 1997 includes a statement by the Veteran in November 2006.  In the statement, the Veteran indicated that he has been treated for chronic prostatitis since service.  In May 2011, the Veteran testified that a doctor concluded that his prostatitis was related to service.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness). 

Competency is a question of fact, which is to be addressed by the Board.  
Jandreau v. Nicholson, 492 F.3d `372, 1377 (Fed. Cir. 2007).

In this case, the Veteran is competent, based on his personal knowledge, to state that he has had chronic prostatitis since service, which relates to the causal relationship between the present disability and a disease incurred or aggravated during service, the so-called "nexus" requirement.  As the Veteran is competent to describe continuity of symptomatology since service, the evidentiary assertion is presumed credible for the limited purpose of determining whether the evidence is new and material as the assertion is not beyond the Veteran's competency.  





As the claim was previously denied because there was no evidence of a causal relationship or nexus to service, the Veteran's statement relates to an unestablished fact necessary to substantiate the claim and the Veteran's statement is new and material evidence under 38 C.F.R. § 3.156, that is, the evidence raises a reasonable possibility of substantiating the claim.  And the claim of service connection for a prostate disorder to include benign prostatic hypertrophy, pyelonephritis, and chronic prostatitis is reopened, but further development is needed before reaching a decision on the merits of the reopened claim.  


ORDER 

As new and material evidence has been presented, the claim of service connection for a prostate disorder to include benign prostatic hypertrophy, pyelonephritis, and chronic prostatitis is reopened, and to this extent only the appeal is granted. 


REMAND

Although the Board has reopened the claim of service connection, the RO has not considered the claim on the merits in the first instance and further procedural and evidentiary development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf:

The medical opinion, pertaining to prostatitis, he referred to in the hearing in May 2001; and, 

Medical records, pertaining to treatment of prostate problems since 1998.  

2.  Afford the Veteran a VA examination to determine whether the Veteran has: 

a).  Current residuals of a transurethral resection of the prostate, which was done in 1996; or, 

b).  Pyelonephritis.

If the Veteran has current residuals of a transurethral resection of the prostate, the VA examiner is asked:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current residuals of a transurethral resection of the prostate are:

a).  The result of symptoms of dysuria and occasional urethral discharge, during the first period of service, beginning in June 1964, then in October 1964 and in January 1965 (sexual contact), in March 1965 (a smear was positive for gram negative intracellular diplococci), in April 1965 (normal prostate), in May 1965, in August 1965 (urethritis), in October 1965, in December 1965, in April 1966?  

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that the after the first period of service and before the Veteran was recalled to active duty in November 1990, 



private medical records show that in September 1989 the Veteran was evaluated for decreased urinary stream and dysuria with urgency and hesitancy and frequency, and the diagnosis was benign prostatic hypertrophy.  In November 1989, a cystoscopy showed no evidence of bladder stricture.

In other words, were the findings in 1989 a progression of the symptoms in service or a new and separate condition? 

If the findings in 1989 represented a new and separate condition, then was the pre-existing prostate disorder aggravated during the second period of active duty from November 1990 to June 1991. 

In this context, the term "aggravation" means a permanent increase in the prostate disorder, that is, an irreversible worsening of the condition beyond the natural clinical course of the condition as contrasted to a temporary worsening of symptoms.

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that during the second period of service beginning in December 1990 and until June 1991 the pertinent findings were enlarged prostate and chronic prostatitis and an episode of pyelonephritis between December 1990 and April 1991. 
In May 1991, a retrograde urogram showed narrowing of the urethra, and an intravenous urogram showed prostatic enlargement with post-void residual.  




If however after a review of the record, an opinion on either causation or aggravation is not possible without resorting to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential etiologies, please identify, when either causation or aggravation by service is not more likely than any other to cause or to aggravate the current prostate disability, namely, residuals of a transurethral resection of the prostate and that an opinion on causation or on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

3.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


